Sub-Item 77c Matters Submitted to a Vote of Shareholders A special meeting of the Funds shareholders was held on November 3, 2014 in order for shareholders to vote on two proposals: The result of each vote accompanies the description of each matter. 1. Approval of a new investment advisory agreement between the Fund and Russell Investment Management Company, the Funds current investment adviser (RIMCo) (the Post-Transaction Agreement), as a result of a transaction involving the sale of RIMCos parent company (the Transaction). Multi-Style Equity Fund Vote: Shares For Against Abstain Total Aggressive Equity Fund Vote: Shares For Against Abstain Total Non-U.S. Fund Vote: Shares For Against Abstain Total Core Bond Fund Vote: Shares For Against Abstain Total Global Real Estate Securities Fund Vote: Shares For Against Abstain Total Moderate Strategy Fund Vote: Shares For Against Abstain Total Balanced StrategyFund Vote: Shares For Against Abstain Total Growth Strategy Fund Vote: Shares For Against Abstain Total Equity Growth Strategy Fund Vote: Shares For Against Abstain 0 Total 2. Approval of a new investment advisory agreement between the Fund and RIMCo that reflects updated terms and, if approved by shareholders, will go into effect in lieu of the Post-Transaction Agreement following the Transaction or, if the Transaction is not consummated, will replace the Funds existing investment advisory agreement. Multi-Style Equity Fund Vote: Shares For Against Abstain Total Aggressive Equity Fund Vote: Shares For Against Abstain Total Non-U.S. Fund Vote: Shares For Against Abstain Total Core Bond Fund Vote: Shares For Against Abstain Total Global Real Estate Securities Fund Vote: Shares For Against Abstain Total Moderate Strategy Fund Vote: Shares For Against Abstain Total Balanced StrategyFund Vote: Shares For Against Abstain Total Growth Strategy Fund Vote: Shares For Against Abstain Total Equity Growth Strategy Fund Vote: Shares For Against Abstain 0 Total
